Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the desired resonance frequency of the bezel is set by adjusting at least one of (i) the relative permittivity of the dielectric substance which forms the windshield member and (ii) the area of the overlap region where the inward flange part and the windshield member overlap each other”. This quote does not define a step of method or other definite scope. It merely sets forth an inventive intent unconnected to concrete of definite steps to be performed. In example: Han (US 20180287248) teaches a wristwatch. The wrist watch has a lens 46. In order to achieve the device the designer must choose a material. That material must inherently have a magnetic permeability. Under no condition can the manufacturer make the devices as disclosed without making a material selection. The watch doesn’t occur in nature and must inherently be designed. The antenna is likewise must be operable and have a resonance frequency. Applicant only claims the quoted section above as the method step of selecting the material or overlap. Thus the question remains does Han anticipate claim 1? Han doesn’t discuss relative permeability. But Han must make a decision about the permeability regardless. Han’s system has an antenna and the antenna works. The designer must at least perform some analysis within reason to achieve an operable invention. The claim is indefinite because it recites no clear or definite step that one having skill in art can ascertain as belonging to an invention or not. The phrase wherein the desired resonance frequency of the bezel is set by adjusting the relative permittivity of the dielectric substance which forms the windshield member - does not define a step of setting the permittivity that wouldn’t also be inherent in any system that otherwise meets the claim limitations outside the lens of this recitation. That is to say that whether this recitation exists in the claim or not the inherent scope of the invention would not be altered – at least not within the lens of clear and distinct recitation. In all practical effect the recitation is one of inventive intent. Patentability of claim 1 would in all practical effect depend on whether or not Han held considerations in his heart or mind’s eye while making the material selection. There is no outwardly apparent step that would differentiate between selection of a lens material for hardness consideration or for antenna considerations. In both instances the designer selects a material and makes the lens. Claims are not allowed to be indefinite with regard to the scope and prior art under 35 USC 112. In this instance it is shown how patentability cannot be ascertained except through speculative analysis, because the claim(s) in question do not recite a clear and definite limitation/step. Claim 1 is therefore indefinite.
Claims 2-17 depend from claim 1 and thus have at least the same defect(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20180287248) in view of AAPA (applicant’s admitted prior art).
With regard to claim 1 Han discloses a method for manufacturing an electronic device, comprising:
providing a cylindrical exterior case in which a circuit board is housed (figure 8; abstract);
forming a bezel (figure 3) of a metal material to be ring-shaped (paragraph 60), the metal material being selected according to a desired resonance frequency of the bezel such that the bezel resonates with a radio wave having a predetermined frequency corresponding to the desired resonance frequency (abstract; the system is functional to receive signals, figure 9), 
the bezel being formed to include an inward flange part that projects from an inner side surface of the ring-shaped bezel toward a center of the ring-shaped bezel by a predetermined distance (28 visible in figure 2 shows the flange);
arranging the bezel on an outer upper side of the exterior case (figure 2);
electrically connecting the bezel with the circuit board (paragraph 62); and
arranging, in the bezel, a windshield member (46) which has a predetermined diameter and which is formed of a transparent dielectric substance having a predetermined relative permittivity that is determined according to the desired resonance frequency of the bezel (figure 9), the windshield member being arranged in the bezel so as to be supported by the inward flange part such that the windshield member and the inward flange part overlap each other to form an overlap region having a predetermined area that is determined by the predetermined distance and the predetermined diameter (figure 2), the predetermined area being set according to the desired resonance frequency of the bezel (figure 2, the system is operable to receive signals);
Han does not disclose the claimed:
wherein the desired resonance frequency of the bezel is set by adjusting at least one of (i) the relative permittivity of the dielectric substance which forms the windshield member and (ii) the area of the overlap region where the inward flange part and the windshield member overlap each other.
Applicant admits that types of glass include super white glass and sapphire. Super white glass has a permeability of 7 sapphire has a permeability of 10. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to choose a material selection for the windshield member, in so doing it would have been obvious to choose from known glass materials which are further known to include at least super white glass and sapphire, or any other known common transparent dielectric material common to the art. The reason for doing so would have been to achieve a complete functioning system taught by Han, for the reasons taught by Han, in a real world as taught by the consequences of practical reality. A reason for selecting super white glass would have been to achieve high visibility and desirable cost. A reason for choosing sapphire would have been to have high hardness and marketability or sapphire. Performing the material section for reason other than magnetic permittivity would result in the claimed invention regardless of inventive intent because the step to be performed is selection between two material options having different permeabilities. To do so is merely a practical necessity in forming the invention taught by Han in a real and tangible world. Han’s invention is disclosed as being operable including a resonant frequency of the antenna. If a material selection rendered the antenna inoperable it would have been obvious to one having ordinary skill in the art at the time of the earliest effective filling date to change the lens material so as to render the system operable.

With regard to claim 2 Han the method for manufacturing an electronic device according to claim 1, wherein the method further comprises one of:
(A) forming the windshield member of a first dielectric substance as the transparent dielectric substance, the first dielectric substance having a first predetermined relative permittivity as the predetermined relative permittivity, to thereby set a first predetermined resonance frequency as the desired resonance frequency (the windshield is dielectric and inherently has a relative permittivity – 46 figure 2); and
(B) forming the windshield member of a second dielectric substance as the transparent dielectric substance, the second dielectric substance having, as the predetermined relative permittivity, a second predetermined relative permittivity that is higher than the first predetermined relative permittivity, to thereby set, as the desired resonance frequency, a second predetermined resonance frequency that is lower than the first predetermined resonance frequency (the windshield is dielectric and inherently has a relative permittivity – 46 figure 2).

With regard to claim 3 Han the method for manufacturing an electronic device according to claim 1, wherein the method further comprises one of:
(A) forming the bezel and the windshield member and arranging the windshield member in the bezel such that the area of the overlap region is set to be a first predetermined area as the predetermined area, to thereby set the desired resonance frequency to be a first predetermined resonance frequency (the windshield is designed and formed and has an overlap area – figures 2, 3, 6-6b, 8-10g); and
(B) forming the bezel and the windshield member and arranging the windshield member in the bezel such that the area of the overlap region where the inward flange part and the windshield member overlap each other is set to be a second predetermined area as the predetermined area, the second predetermined area being wider than the first predetermined area, to thereby set the desired resonance frequency to be a second predetermined resonance frequency that is lower than the first predetermined resonance frequency (the windshield is designed and formed and has an overlap area – figures 2, 3, 6-6b, 8-10g).

With regard to claim 4 Han the method for manufacturing an electronic device according to claim 2, wherein the method further comprises one of:
(C) forming the bezel and the windshield member and arranging the windshield member in the bezel such that the area of the overlap region is set to be a first predetermined area as the predetermined area, the windshield member being formed of the first dielectric substance, to thereby set the desired resonance frequency to be the first predetermined resonance frequency (the windshield is designed and formed and has an overlap area – figures 2, 3, 6-6b, 8-10g); and
(D) forming the bezel and the windshield member and arranging the windshield member in the bezel such that the area of the overlap region where the inward flange part and the windshield member overlap each other is set to be a second predetermined area as the predetermined area, the second predetermined area being wider than the first predetermined area, the windshield member being formed of the second dielectric substance, to thereby set the desired resonance frequency to be the second predetermined resonance frequency that is lower than the first predetermined resonance frequency (the windshield is designed and formed and has an overlap area – figures 2, 3, 6-6b, 8-10g).

With regard to claim 5 Han the method for manufacturing an electronic device according to claim 1, wherein the bezel is electrically connected with the circuit board via a connecting member (52 figure 8).
With regard to claim 6 Han the method for manufacturing an electronic device according to claim 2, wherein the bezel is electrically connected with the circuit board via a connecting member (52 figure 8).
With regard to claim 7 Han the method for manufacturing an electronic device according to claim 3, wherein the bezel is electrically connected with the circuit board via a connecting member (52 figure 8).
With regard to claim 8 Han the method for manufacturing an electronic device according to claim 4, wherein the bezel is electrically connected with the circuit board via a connecting member (52 figure 8).
With regard to claim 9 Han the method for manufacturing an electronic device according to claim 1, wherein the radio wave having the predetermined frequency includes a radio wave transmitted from a satellite (paragraphs 29, 39, 51-52).
With regard to claim 10 Han the method for manufacturing an electronic device according to claim 2, wherein the radio wave having the predetermined frequency includes a radio wave transmitted from a satellite (paragraphs 29, 39, 51-52).
With regard to claim 11 Han the method for manufacturing an electronic device according to claim 3, wherein the radio wave having the predetermined frequency includes a radio wave transmitted from a satellite (paragraphs 29, 39, 51-52).
With regard to claim 12 Han the method for manufacturing an electronic device according to claim 4, wherein the radio wave having the predetermined frequency includes a radio wave transmitted from a satellite (paragraphs 29, 39, 51-52).
With regard to claim 13 Han the method for manufacturing an electronic device according to claim 5, wherein the radio wave having the predetermined frequency includes a radio wave transmitted from a satellite (paragraphs 29, 39, 51-52).
With regard to claim 14 Han the method for manufacturing an electronic device according to claim 6, wherein the radio wave having the predetermined frequency includes a radio wave transmitted from a satellite.
With regard to claim 15 Han the method for manufacturing an electronic device according to claim 7, wherein the radio wave having the predetermined frequency includes a radio wave transmitted from a satellite (paragraphs 29, 39, 51-52).
With regard to claim 16 Han the method for manufacturing an electronic device according to claim 8, wherein the radio wave having the predetermined frequency includes a radio wave transmitted from a satellite (paragraphs 29, 39, 51-52).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11199817. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Current claim 17 is essentially the same subject matter of claim 1 of ‘817. The claims differ in regard to current claim 17 is a method of manufacture resulting in the device of claim 1 of ‘817. The different method steps not pertaining to claim 1 of ‘817 are at issue under 35 USC 112. As such the difference between the method inherent to the device claim 1 ‘817 and the current method claim 17 does not define a clear and distinct limitation capable of differentiating the invention within the lens of double patenting. 

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. This statement is a consideration of the merits under 35 USC 102 and 103 only. This statement does not address patentability under the issues set forth regarding 35 USC 112 and double patenting.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9-23-22
/SEAN KAYES/Primary Examiner, Art Unit 2844